In this case a motion was made to vacate the discontinuance of the suit as directed by Mr. Champlain, State Attorney General. The Judge denied the motion, rendering the following opinion:—The people, in their sovereign capacity, are the only ones who can claim the forfeiture of the charter of a corporation. That is too well settled to need authority. They may claim the forfeiture or waive it, and they may waive it at one time or at another, either before or at any stage of a proceeding to enforce it. That being clearly so, their Attorney General, in the absence of any expressed other will of the legislature, acting as the representative of the people, may of course act for them, and exercise complete control of the question how far the forfeiture shall be insisted upon, and when' he thinks that the public interests require that he should prosecute it no further, and make no claim by reason of the forfeiture, he may, as he did here, discontinue the suit and end the same. This view renders it unnecessary to examine the other points raised on the argument. The motion is denied.